Name: 2008/489/EC: Commission Decision of 27Ã June 2008 concerning interim protective measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) in Portugal (notified under document number C(2008) 3312)
 Type: Decision_ENTSCHEID
 Subject Matter: wood industry;  forestry;  agricultural policy;  Europe;  natural and applied sciences
 Date Published: 2008-06-28

 28.6.2008 EN Official Journal of the European Union L 168/38 COMMISSION DECISION of 27 June 2008 concerning interim protective measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode) in Portugal (notified under document number C(2008) 3312) (2008/489/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular Article 16(5) thereof, Whereas: (1) In accordance with Commission Decision 2006/133/EC of 13 February 2006 requiring Member States temporarily to take additional measures against the dissemination of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode  PWN) as regards areas in Portugal, other than those in which it is known not to occur (2), Portugal is implementing an eradication plan against the dissemination of the pine wood nematode. (2) Portugal has adopted a ministerial order (Portaria No 358/2008 of 12 May 2008) prohibiting movement of susceptible wood and plants out of continental Portugal unless the wood has been heat treated and the plants duly inspected. (3) Portugal presented to the Commission a proposal for a survey plan, as provided for in the second paragraph of Article 4 of Decision 2006/133/EC, for the entire Portuguese territory. The proposal was discussed in the Standing Committee on Plant Health on 26 and 27 May 2008. However, the Commission, based on the conclusions of the Committee, did not approve the plan because of insufficient intensity of monitoring. (4) Portugal informed the Commission on 5 June 2008 on the finding of new outbreaks of PWN, as a result of an extraordinary investigation by the Portuguese authorities in addition to the annual survey, in the part of Portugal where so far PWN was known not to occur. (5) The inspection mission from the Food and Veterinary Office from 2 to 6 June 2008 revealed that the data available are not sufficient to confirm that there are areas in Portugal which are free from PWN. Moreover, the Community and national measures are not fully implemented. (6) Therefore, the measures taken so far are considered to be inadequate and immediate risk of spread of PWN out of Portugal on account of movements of susceptible wood, bark and plants cannot be excluded any longer. Moreover, at present Member States other than Portugal should, as soon as possible, be allowed to control movements into their territory of susceptible wood, bark and plants originating in all parts of Portugal. (7) As a consequence of the recent increase of the outbreaks of PWN in Portugal measures should be taken, as soon as possible, to safeguard the territory of other Member States against PWN and to protect the Community trade interests in relation to third countries. The movements of susceptible wood, bark and plants from Portugal to other Member States and third countries should be prohibited unless this material has undergone appropriate treatment or, for plants, appropriate inspection. Therefore, the requirements for movements of susceptible wood, bark and plants from demarcated areas into areas in Portugal, other than demarcated areas, or into other Member States should be extended to all movements from Portugal into other Member States and third countries. Traceability should be ensured by attaching the plant passport or the mark to each unit within a consignment. The scope of control activities carried out by Member States should be widened to allow control of susceptible wood, bark and plants moved from Portugal into their territory. (8) Pending the meeting of the Standing Committee on Plant Health, interim protective measures should be taken to inhibit the spread of PWN from Portugal to other Member States and third countries. (9) The measures provided for in this Decision will be reviewed by the Standing Committee on Plant Health, HAS ADOPTED THIS DECISION: Article 1 1. Portugal shall ensure that the conditions set out in the Annex in relation to susceptible wood, bark and plants which are to be moved from its territory to other Member States or third countries are met. 2. Member States of destination other than Portugal may subject consignments of susceptible wood, bark and plants, coming from Portugal and moved into their territory, to testing for the presence of Bursaphelenchus xylophilus (Steiner et Buhrer) Nickle et al. (the pine wood nematode  PWN). 3. This Decision is without prejudice to Decision 2006/133/EC. Article 2 This Decision is addressed to the Member States. Done at Brussels, 27 June 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. Directive as last amended by Commission Directive 2007/41/EC (OJ L 169, 29.6.2007, p. 51). (2) OJ L 52, 23.2.2006, p. 34. Decision as last amended by Decision 2008/378/EC (OJ L 130, 20.5.2008, p. 22). ANNEX In the case of movements from Portugal to other Member States and third countries, of: (a) susceptible plants, those plants shall be accompanied by a plant passport prepared and issued in accordance with the provisions of Commission Directive 92/105/EEC (1), after:  the plants have been officially inspected and found free from signs or symptoms of PWN, and  no symptoms of PWN have been observed at the place of production or in its immediate vicinity since the beginning of the last complete cycle of vegetation; (b) susceptible wood and isolated bark, other than wood in the form of:  chips, particles, wood waste or scrap obtained in whole or part from these conifers,  packing cases, crates or drums,  pallets, box pallets or other load boards,  dunnage, spacers and bearers, but including that which has not kept its natural round surface, that wood and isolated bark shall be accompanied by the plant passport referred to in point (a), after the wood or the isolated bark has undergone an appropriate heat treatment to achieve a minimum wood core temperature of 56 °C for 30 minutes in order to ensure freedom from live PWNs; (c) susceptible wood in the form of chips, particles, wood waste or scrap obtained in whole or part from these conifers, that wood shall be accompanied by the plant passport referred to in point (a) after having undergone an appropriate fumigation treatment in order to ensure freedom from live PWNs; (d) susceptible wood, in the form of dunnage, spacers and bearers, including that which has not kept its natural round surface, as well as in the form of packing cases, boxes, crates, drums and similar packings, pallets, box pallets and other load boards, pallet collars, whether or not actually in use in the transport of objects of all kinds, that wood shall be subject to one of the approved measures as specified in Annex I to the FAO International Standard for Phytosanitary Measures No 15 on Guidelines for regulating wood packaging material in international trade. It shall display a mark enabling the identification of where and by whom the treatment has been carried out or be accompanied by the plant passport referred to in point (a) attesting to the measures carried out. Portugal shall ensure that the plant passport referred to in point (a) or the mark in accordance with the FAO International Standard for Phytosanitary Measures No 15 is attached to each unit of susceptible wood, bark and plants that is moved. (1) OJ L 4, 8.1.1993, p. 22.